Citation Nr: 0609954	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected 
disability.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).

(The claim for an earlier effective date for service 
connection for a lumbar spine disability will be addressed in 
a separate decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the case from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In April 2004, the RO denied 
entitlement to service-connection for status post C5-C6 
anterior cervical discectomy and fusion.  In July 2004, the 
RO denied entitlement to individual unemployability.  

In August 2005, the veteran provided testimony before the 
undersigned Veterans Law Judge at a Travel Board Hearing at 
the Des Moines, Iowa RO.  A transcript of the hearing is a 
part of the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).

A remand is required for compliance with VA's duties to 
inform and assist.  This is necessary to ensure that there is 
a complete record upon which to decide the veteran's claims 
so that he is afforded every possible consideration.

As to the claim for TDIU, the RO has not provided the veteran 
a VCAA notice letter.  Such notice should be provided prior 
to Board review.  

At his August 2005 hearing, the veteran indicated that 
additional potentially relevant medical evidence for his 
claim of service connection for a cervical spine disorder may 
be obtained from private facilities, including a Baptist 
Hospital and Heartland Hospital.  Review of the claims folder 
also indicates recent treatment at the VA Medical Center in 
Kansas City, Missouri.  An attempt to assist the veteran in 
obtaining any not previously requested records should be 
made.  

The veteran also testified that he believes that his cervical 
spine disorder is secondary to service-connected disability.  
The veteran has multiple service-connected orthopedic 
disorders related to trauma in service.  An examination is 
warranted to determine the likelihood of a relationship 
between any cervical spine disorder and service or service-
connected disability.  Additionally, he should be fully 
informed as to the requirements for this claim of secondary 
service connection.  

The veteran further testified that his combined service-
connected disabilities render him unable to work.  He 
indicated in June 2005 that his VA physician has discussed 
the impact of his service-connected disabilities on his 
ability to work.  He has provided recent treatment notes.  
Under the circumstances, the Board believes an opinion 
regarding the veteran's employability would be helpful.  An 
examiner should express an opinion as to the degree of 
occupational impairment attributable to service-connected 
disabilities.

Finally, the Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In January 2006, the 
veteran submitted a claim for an increased rating for his 
left knee disorder.  In August 2005, he claimed service 
connection for a psychiatric disorder and a left foot 
disorder, as secondary to service-connected disability.  In 
June 2005, he submitted a claim for an increased rating for 
his left tibia and fibula disorder.  As these issues are 
"inextricably intertwined" with the TDIU issue currently on 
appeal, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the veteran's 
claims for an increased rating for his 
left knee disorder and his left tibia and 
fibula disorder, and service connection 
for a psychiatric disorder and a left 
foot disorder, as secondary to service-
connected disability.

2.  Inform the veteran of any information 
and evidence not of record (1) that is 
necessary to substantiate the claims of 
TDIU and secondary service connection for 
the cervical spine disorder, (2) that VA 
will seek to provide, (3) that the 
claimant is expected to provide, and (4) 
request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claims.  

3.  Make arrangements to obtain the 
veteran's treatment records from the VA 
Medical Center in Kansas City, Missouri, 
dated since 2004.

4.  Request that the veteran provide 
information and release forms for the 
identified records from the Baptist and 
Heartland Hospitals.  If such information 
and release are obtained, request these 
records from the facilities.  

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
afford the veteran a VA orthopedic 
examination. The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All tests deemed necessary by 
the examiner are to be performed.

Based upon the medical documentation on 
file, the examiner should express an 
opinion as to the date of onset and 
etiology of any current cervical spine 
disorder.

Specifically, is it at least as likely as 
not that any current cervical spine 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the 
automobile accident in February 1974?

Is it at least as likely as not that any 
current cervical spine disorder was 
either (a) caused by or (b) aggravated by 
the veteran's service-connected residuals 
of a fracture of the left tibia and 
fibula, traumatic arthritis of the left 
hip, degenerative joint disease of the 
left knee, and/or degenerative joint 
disease of the lumbar spine?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Afford the veteran a VA general 
medical examination.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed 
necessary by the examiner are to be 
performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities, as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws, regulations, and case 
law and consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


